DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a 371 of PCT/EP2018/078846 filed on October 22, 2018.
A preliminary amendment was received from the applicant on April 22, 2020.
Claims 16-17 have been added.

Drawings
The drawings were received on April 22, 2020.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 22, 2020,   August 24, 2021 and May 25, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 6, 8, 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 2 recites the broad recitation “the lateral thrust vector has a magnitude that is larger than the longitudinal thrust vector”, and the claim also recites “particularly at least twice as large” and “particularly at least ten times as large” which are the narrower statements of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 3 depends from dependent claim 2, and is thus also rendered indefinite.
Claim 5 recites the broad recitation “a magnitude of the longitudinal component of the thrust generated by the center thruster is within 20%”, and the claim also recites “particularly within 10%” and “particularly within 5%” which are the narrower statements of the range/limitation.
Claim 6 depends from dependent claim 5, and is thus also rendered indefinite.
Claim 8 recites the broad recitation “a longitudinal distance from a centerplane of the fixed-axle propeller of the center thruster to the steering axes does not exceed a diameter”, and the claim also recites “particularly a radius” and “particularly 20% of the radius” which are the narrower statements of the range/limitation.
Claim 14 recites the broad recitation “select an operating configuration comprises calculate an operating configuration”, and the claim also recites “particularly using an optimization subroutine” and “particularly using a computational method” which are the narrower statements of the range/limitation.
Claim 17 recites the broad recitation “select an operating configuration comprises calculate an operating configuration”, and the claim also recites “particularly using an optimization subroutine” and “particularly using a computational method” which are the narrower statements of the range/limitation.

Allowable Subject Matter
Claims 1, 4, 7, 9-13, 15 and 16 are allowed.
Claims 2, 3, 5, 6, 8, 14 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






July 18, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617